Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “the t-shot” appears to be intended to recite --the t-slot--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2006/0201298).
	Regarding claim 1, Smith discloses all the positively recited elements of the invention including a miter gauge comprising:
a base assembly (e.g., 30) configured to engage and slide over a work platform (e.g., via 38);

a second locating member (e.g., 33, 34) operatively connected to the base assembly and configured to selectively engage the first locating member of the fence, wherein the first and second locating members are aligned along the longitudinal axis of the fence, the second locating member being moveable between a locked position where the second locating member is engaged with the first locating member to inhibit longitudinal movement of the fence with respect to the base assembly and hold the fence at a preset longitudinal position with respect to the base assembly and an unlocked position where the second locating member is disengaged with the first locating member such that the base assembly is free to move to other longitudinal positions along the fence (e.g., paragraph [0031], note that the studs 33 can be disengaged from the sliding bar 32).
	Regarding claim 2, Smith teaches the first locating member comprises a locating hole (e.g., at 32, unlabeled) in the fence and the second locating member comprises a locating pin (e.g., 33) supported by the base assembly.
	Regarding claim 3, Smith teaches the first locating member comprises a locating nut (e.g., 32 has threaded holes for 33) having the locating hole therein, and the fence includes a race (e.g., at 28), the locating nut being selectively positionable longitudinally 
Regarding claim 6, Smith teaches the race extends between the opposite ends of the fence (e.g., fig. 1).
Regarding claim 7, Smith teaches the fence includes a t-slot (e.g., 162 or a T-slot behind 162 on 122 similar to the T-slot 126 on 120) extending longitudinally along the fence, the t-slot being disposed on the fence such that the t- slot is disposed between the race and the base assembly (e.g., fig. 15).
Regarding claim 12, Smith teaches the base assembly includes a fence plate (e.g., at 36) bracing the fence, the fence plate supporting the second locating member (e.g., fig. 3).
Regarding claim 13, Smith teaches the fence plate defines an opening (e.g. an opening on the front plate of 36, unlabeled, fig. 3), the second locating member slidable in the opening to move between the locked position and the unlocked position (e.g., paragraph [0031]).
	Regarding claim 14, Smith teaches the second locating member comprises a locating pin (e.g., 33), the locating pin slidably disposed in the opening to move between the locked position and the unlocked position (e.g., paragraph [0031]).
	Regarding claim 15, Smith teaches the second locating member comprises a knob (e.g., 34) connected to the locating pin.
Regarding claim 16, Smith teaches a fence assembly for engaging a work piece on a work platform, the fence assembly comprising:

a first locating member (e.g., 32) movable relative to the fence and configured to be releasably secured to the fence at a set longitudinal position along the fence, the first locating member configured to be selectively engaged by the base assembly of the miter gauge (e.g., via 33-34) to hold the fence at a home position relative to the base assembly of the miter gauge (e.g., paragraph [0031]).
	Regarding claim 17, Smith teaches the fence including a race (e.g., at 28), the first locating member movable within the race to different set longitudinal positions (e.g., paragraph [0031]).
	Regarding claim 18, Smith teaches the first locating member comprises a locating nut (e.g., 32 has threaded holes for 33).
Regarding claim 19, Smith teaches the locating nut includes a locating hole (e.g., at 32, unlabeled) configured to receive a second locating member (e.g., 33, 34) of the base assembly to hold the fence at the home position.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blum (US 8,100,600).
	Smith discloses the invention substantially as claimed except for the locating nut including at least one set screw configured to engage a portion of the fence to fix the position of the locating nut within the race as presently claimed in claim 4 wherein the at least one set screw includes two set screws as presently claimed in claim 5 and the locating nut including at least one set screw configured to engage a portion of the fence to releasably fix the locating nut at the set longitudinal position along the fence as presently claimed in claim 20.   Blum teaches a sliding member (e.g., 18) slidable within a channel (e.g., 46) wherein the sliding member includes set screws (e.g., 102) that can be set to restrict movement of the sliding member with the channel but does not significantly inhibit translational movement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blum to Smith in order to limit undesirable movement of the first locating member without limiting translational movement.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parks is cited to show a related device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHEN CHOI/Primary Examiner, Art Unit 3724